Name: Commission Regulation (EC) No 2146/95 of 8 September 1995 on the transitional adjustment of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521/76, (EEC) No 1508/76 and (EEC) No 1180/77
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  Asia and Oceania;  Africa;  tariff policy;  trade policy
 Date Published: nan

 9 . 9 . 95 lENl Official Journal of the European Communities No L 215/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2146/95 of 8 September 1995 on the transitional adjustment of the special arrangements for imports of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey with a view to implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulations (EEC) No 1514/76, (EEC) No 1620/77 , (EEC) No 1521/76, (EEC) No 1508/76 and (EEC) No 1180/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, whereas Council Regulation (EEC) No 1514/76 of 24 June 1976 on imports of olive oil originating in Alge ­ ria (% as last amended by Regulation (EEC) No l900/92 (7), Council Regulation (EEC) No 1620/77 of 18 July 1977 on imports of olive oil originating in Leba ­ non (8), Council Regulation (EEC) No 1521 /76 of 24 June 1976 on imports of olive oil originating in Morocco (9), as last amended by Regulation (EEC) No 1901 /92 (10), Council Regulation (EEC) No 1508/76 of 24 June 1976 on imports of olive oil originating in Tunisia (n ), as last amended by Regulation (EEC) No 413/86 (12) and Council Regulation (EEC) No 1180/77 of 17 May 1977 on imports into the Community of certain agricultural products ori ­ ginating in Turkey (B), as last amended by Regulation (EEC) No 1902/92 (14), lay down the rules for these arran ­ gements ; Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 thereof, Whereas the Cooperation Agreements between the Euro ­ pean Economic Community, of the one part, and the People's Democratic Republic of Algeria (2), the Republic of Lebanon (3), the Kingdom of Morocco (4) and the Repu ­ blic of Tunisia (*), of the other part, as well as Decision No 1 /77 of the EEC-Turkey Association Council of 22 December 1976 on new concessions for imports of Turkish agricultural products into the Community lay down special arrangements for the importation of olive oil falling within CN codes 1509 and 1510 wholly obtained in these countries and transported direct to the Com ­ munity ; Whereas the Community has committed itself pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (1S) to calculate tariff equivalents for the variable agricultural levies and replace them with fixed customs duties from 1 July 1995 ; whereas it is therefore necessary, pending the completion of new arrangements, to derogate temporarily from Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521 /76, (EEC) No 1508/76 and (EEC) No 1180/77 : Whereas these arrangements provide for a flat-rate reduc ­ tion in the levy for olive oil other than that which has undergone a refining process and, provided that the said countries collect an export charge, an additional reduction in the applicable levy ; whereas the arrangements grant exemption from paying the fixed component of the import levy in the case of olive oil that has undergone a refining process ; Ã ©) OJ No L 169, 28. 6. 1976, p. 24. ^ OJ No L 192, 11 . 7. 1992, p. 1 . 8) OJ No L 181 , 21 . 7. 1977, p . 4. 9) OJ No L 169, 28. 6. 1976, p . 43 . 10) OJ No L 192, 11 . 7. 1992, p . 2. ") OJ No L 169, 28. 6. 1976, p . 9 . ,2) OJ No L 48, 26. 2. 1986, p. 1 . ") OJ No L 142, 9 . 6. 1977, p. 10 . ' ¦) OJ No L 192, 11 . 7. 1992, p . 3 . ") OJ No L 336, 23. 12. 1994, p. 1 . (') OJ No L 349, 31 . 12 . 1994, p . 105. (2) OJ No L 263, 27. 9 . 1978 , p. 2. (3) OJ No L 267, 27 . 9 . 1978 , p. 2 . (4) OJ No L 264, 27. 9. 1978 , p. 2 . M OJ No L 265, 27. 9 . 1978 , p. 2. No L 215/2 I EN I Official Journal of the European Communities 9 . 9 . 95 tion (EEC) No 1180/77, this Regulation lays down the rules for implementing the special arrangements for the importation of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey between 1 July 1995 and 30 June 1996 . Whereas Commission Regulation (EC) No 1477/95 of 28 June 1995 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil lays down the duties to be applied to imports of olive oil during the period from 1 July to 31 October 1995 in place of the duties laid down in the Common Customs Tariff (') ; Whereas provision must therefore be made to apply for a transitional period the flat-rate reductions fixed for the various olive oils to the applicable customs duties ; whereas those reductions are ECU 4,661 /100 kg and ECU 8,754/ 100 kg respectively for the oils concerned ; whereas those amounts should therefore be applied for Algeria, Morocco and Tunisia, and 80 % of those amounts should be applied for Turkey ; Whereas both the replacement of the levies by fixed duties and the derogations to the above Council Regula ­ tions also require amendments to Commission Regula ­ tions (EEC) No 1587/76 (2), (EEC) No 1880/77 (3), (EEC) No 1 588 /76 (4), (EEC) No 1586/76 0 a"d (EEC) No 1401 /77 (6) laying down detailed rules for the importation of olive oil originating in Algeria, Lebanon, Morocco, Tunisia and Turkey respectively ; whereas, with a view to transparency, these Regulations should be repealed and new detailed rules should be laid down while maintaining the most important elements of the previous rules ; Whereas the arrangements for the import of olive oil originating in Tunisia provided for in the Additional Protocol (7) and in Council Regulation (EEC) No 3463/87 of 17 November 1987 laying down general rules for imports of olive oil originating in Tunisia are not covered by this Regulation (8) ; Whereas the abovementioned factors necessitate the application of this Regulation from 1 July 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 1 . The rate of customs duty applicable to imports into the Community of olive oil falling within CN codes 1509 10 and 1510 00 10, other than that which has under ­ gone a refining process, wholly obtained in Algeria, Lebanon, Morocco, Tunisia or Turkey and transported direct to the Community, shall be reduced by ECU 0,7245 per 100 kilograms. 2. If Lebanon applies a special export charge to olive oil falling under the CN codes referred to in paragraph 1 , wholly obtained in Lebanon and transported direct from that country to the Community, the applicable rate of customs duty shall be further reduced by an amount equal to the special charge up to a limit of ECU 5,796 per 100 kilograms. 3 . If Algeria, Morocco or Tunisia apply a special export charge to olive oil falling under the CN codes referred to in paragraph 1 , wholly obtained in Algeria, Tunisia or Morocco and transported direct from those countries to the Community, the applicable rate of customs duty shall be further reduced by an amount equal to the special charge up to a limit of ECU 14,60 per 100 kilograms. 4. If Turkey applies a special export charge to olive oil falling under the CN codes referred to in paragraph 1 , wholly obtained in Turkey and transported direct from that country to the Community, the applicable rate of customs duty shall be further reduced by an amount equal to the special charge up to a limit of ECU 13,14 per 100 kilograms. HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Articles 1 , 3, 4 and 5 of Regulations (EEC) No 1514/76, (EEC) No 1620/77, (EEC) No 1521 /76 and (EEC) No 1508/76 and Articles 9 and 10 of Regula ­ Article 3 1 . The rate of customs duty applicable to imports of olive oil having undergone a refining process and falling within CN code 1509 90 00, wholly obtained in Algeria, Morocco or Tunisia and transported direct from those countries to the Community, shall be reduced by ECU 4,661 per 100 kilograms. The rate of customs duty applicable to imports of olive oil having undergone a refining process and falling within CN code 1510 00 90, wholly obtained in Algeria, Morocco or Tunisia and transported direct from those countries to the Community, shall be reduced by ECU 8,754 per 100 kilograms . (') OJ No L 145, 29. 6. 1995, p. 37. (*) OJ No L 174, 1 . 7. 1976, p. 16 . (3) OJ No L 210, 18 . 8 . 1977, p. 11 . ( «) OJ No L 174, 1 . 7. 1976, p. 18 . 0 OJ No L 174, 1 . 7. 1976, p. 14 . (') OJ No L 158 , 29 . 6. 1977, p. 36. O OJ No L 297, 21 . 10 . 1987, p. 36 . (  ) OJ No L 329, 20. 11 . 1987, p. 3 . 9 . 9 . 95 EN | Official Journal of the European Communities No L 215/3 2. The rate of customs duty applicable to imports of olive oil having undergone a refining process and falling within CN code 1 509 90 00, wholly obtained in Turkey and transported direct from that country to the Com ­ munity, shall be reduced by ECU 3,723 per kilograms . The rate of customs duty applicable to imports of olive oil having undergone a refining process and falling within CN code 1510 00 90, wholly obtained in Turkey and transported direct from that country to the Community, shall be reduced by ECU 7,003 per 100 kilograms. Article 4 1 . The arrangements laid down in Article 2 (2) shall apply to all imports for which the importer provides evidence that the special charge has been applied to the import price and that he has refunded to the exporter, subject to the limit referred to in that paragraph, this charge deductible upon import into the Community. 2. For the purposes of this Regulation, the exporter is the person indicated on the EUR 1 certificate in the case of Algeria, Lebanon, Morocco and Tunisia and on the ATR 1 certificate in the case of Turkey. 3 . The evidence referred to in paragraph 1 shall be supplied only by presenting a receipt issued by a bank approved for the purpose into which the amount referred to in paragraph 1 has been paid by way of refund of the charge ; the receipt must contain at least :  the name and address of the exporter,  the number of the EUR 1 document relating to the transaction in the case of Algeria, Lebanon, Morocco and Tunisia and the number of the ATR 1 document in the case of Turkey,  the amount of the sum paid. The receipt for the sum paid may also be issued by a bank established in the importing Member State with which Algeria, Lebanon, Morocco, Tunisia or Turkey has opened a special account with a view to refunding the charge in the currency of that Member State. Algeria, Lebanon, Morocco, Tunisia and Turkey shall notify the Commission in such cases ; the Commission shall in turn immediately supply the importing Member State with all useful information relating to the opening of the account in question . Article 5 Regulations (EEC) No 1587/76, (EEC) No 1880/77, (EEC) No 1588/76, (EEC) No 1586/76 and (EEC) No 1401 /77 are hereby repealed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1995. For the Commission Franz FISCHLER Member of the Commission